ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered following her conviction by a jury of delivery of a controlled substance in violation of § 195.211 RSMo 1989 Cum.Supp. and from the denial of her motion to vacate the judgment and sentence pursuant to Rule 29.15. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. Accordingly, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).